Title: From Thomas Jefferson to Thomas Mann Randolph, 26 June 1805
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington June 26. 05.
                  
                  Yours of the 22d. is at hand. there has been not only no new appointment of Consul at Bordeaux, but no idea that there will be a vacancy there. we know that mr Lee has given mortal offence to several of our merchants by refusing to cover foreign vessels under our flag, which he and all the other Consuls are instructed to be particularly vigilant in. he has been very meritoriously so, and his inflexibility has produced some accusations of a different nature which have been satisfactorily cleared up. indeed were he out of the way there is another person whose claims to the office are so equitable that they could not be passed over.
                  We are still uninformed whether the Indians from Capt Lewis will agree to stay at St. Louis till autumn. should they do so, I see nothing else which will prevent my leaving this on the 15th. of July. I shall defer giving Lilly a final answer till I get home. I am afraid the compromise you propose will not do because he will have no cropping hands separate from his jobbers. my tender love to my dearest Martha & the young ones, & affectionate salutations to yourself
                  
                     Th: Jefferson 
                     
                  
               